USCA4 Appeal: 21-7240     Doc: 9         Filed: 02/09/2022   Pg: 1 of 3




                                            UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 21-7240


        ALBERT CURTIS MILLS,

                            Plaintiff - Appellant,

                     v.

        MARYLAND DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONAL
        SERVICES; MARYLAND DIVISION OF CORRECTION; LAWRENCE J.
        HOGAN, Governor; BOYD K. RUTHERFORD, Lieutenant Governor; JOHN DOE,
        Chief of Security; JOHN DOE, Major; CAPTAIN WALTER ISER; LIEUTENANT
        THOMAS SAWYERS; LIEUTENANT VAUGHN WHITEMAN; ROBERT L.
        GREEN, Secretary; JOHN DOE, Assistant Warden; SERGEANT APRIL CARR;
        ICKES, Correctional Officer; JESSE RITCHEY, Correctional Officer II; JASON
        ELKINS, Correctional Officer II; RICHARD RODERICK, Correctional Case
        Management Manager; JOHN G. SINDY, Correctional Case Management
        Specialist; S. JOHNSON, Case Management Specialist; F. TODD TAYLOR,
        Executive Director; JEFF NINES, Warden; FRANK BISHOP; STEPHEN T.
        MOYER,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        Deborah K. Chasanow, Senior District Judge. (8:20-cv-00432-DKC)


        Submitted: January 26, 2022                                  Decided: February 9, 2022


        Before AGEE and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.
USCA4 Appeal: 21-7240      Doc: 9        Filed: 02/09/2022     Pg: 2 of 3




        Affirmed by unpublished per curiam opinion.


        Albert Curtis Mills, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-7240      Doc: 9        Filed: 02/09/2022     Pg: 3 of 3




        PER CURIAM:

              Albert Curtis Mills appeals the district court’s order granting Appellees’ motions to

        dismiss Mills’ complaint. We have reviewed the record and find no reversible error.

        Accordingly, we affirm for the reasons stated by the district court. Mills v. Md. Dep’t of

        Pub. Safety, No. 8:20-cv-00432-DKC (D. Md. Aug. 9, 2021). We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    3